Title: To Thomas Jefferson from Thomas Paine, 13 July 1789
From: Paine, Thomas
To: Jefferson, Thomas



Dear Sir
Rotherham Yorkshire July 13. 1789

I have not yet received any answer to my two last, the one by Msrs. Parker and Cutting, the other by Post with the particulars of Ledyard’s death, from Sir Joseph Banks and Mr. Beaufoy.
The Msrs. Walker’s and I have agreed on a plan and terms for executing and erecting a Compleat Br[idge] which we hope to finish by Octr. Several Bridges are wanted but as every one waits for some one to begin we have resolved to begin ourselves. Our Plan and terms are as follows:
The Arch is to be 110 feet span, versed sine or arrow 5 feet, and to consist of five ribs at least.
The Walkers are to find all the Materials, and fit and frame them ready for erecting, put them on board a Vessel and send them to London. I am to undertake all expence from that time to compleat the erecting. We intend first to exhibit it and afterwards put it up to sale, or dispose of it by private Contract. And after paying the expences of each party the remainer to be equally divided, one half theirs the other mine. My principal object in this plan is to open the way for a Bridge over the Thames which will be more readily accomplished by erecting a Bridge in London than in any other port. When I proposed the before mentioned terms (by letter) to the Walkers, I asked, if it would be agreeable to them to take in one or two other Iron Works with us? They answered, ‘As our Works are large and capable of dispatching a considerable Bridge in a short space of time we would not chuse to be concerned with any other Iron W[o]rk[s] in this Undertaking.’
I shall now have occasion to draw upon some funds I have in America. I have one thousand Dollars Stock in the Bank at Philadelphia and two years interest due upon it last April £180 in the Hands of General Morris, £40 with Mr. Constable of New York, a house at Borden Town and a farm at New Rochelle. The Stock and interest in the Bank, which Mr. Willing manages for me, is the easiest negociated, and full sufficient for what I shall want. On this fund I have drawn fifteen Guineas payable to Mr. Trumbull. Tho’ I shall not want the Money longer than till the Exhibition and Sale of the Bridge I had rather draw than ask to borrow of any body here. If you go to America this year I shall be very glad if you can manage this matter for me, by giving me Credit for two hundred pounds in London, and receiving that amount of [Mr.]  Willing. I am not acquainted with th[e me]thod of Negociating money matters, [but] if you can accomodate me in this, and w[ill] direct me how the transfer is to be made [I] shall be much obliged to you. I am Dr Sir Your Affectionate friend & Obedt. Humble servant,

Thomas Paine


Please to direct to me under Cover to Mr. Trumbul. I have some thoughts of coming over to France for two or three weeks, as I shall have little to do here until the Bridge is ready for erecting.

